Citation Nr: 0825640	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for an eye disorder, 
claimed as bilateral eye infections.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 until 
November 1985, October 1987 until September 1990 and March 
2003 until September 2004. 
 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 


FINDINGS OF FACT

1.  A chronic respiratory disorder was not shown in service.  

2.  A cough alone is not a disability for which compensation 
is payable.

3.  Eye infections, diagnosed as conjunctivitis, were noted 
in service.

4.  The veteran has been treated for post-service episodes of 
conjunctivitis.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2007).

2.  An eye disorder, claimed as bilateral eye infections, was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Service Connection for a Respiratory Condition

The veteran contends that his respiratory symptoms, to 
include, but not limited to, cough, shortness of breath and 
small amounts of green sputum, are the result of his Persian 
Gulf War service.

The Board notes that the service treatment records fail to 
reflect complaints or treatment referable to a respiratory 
disorder.  For example, in a March 2004 Medical Board 
examination, the veteran's lungs and chest were normal. In a 
report of medical history associated with that examination, 
he denied shortness of breath, bronchitis, wheezing or 
problems with wheezing, chronic cough, or cough at night. As 
such, no chronic respiratory disorder was noted in service.  
He was discharged in September 2004 due to a right shoulder 
disorder (now service-connected).

In April 2005, the veteran filed the current claim.  A chest 
X-ray undertaken in November 2005 was normal.  Pulmonary 
function testing in February 2006 was also normal.  He 
underwent a VA general medical examination in February 2006.  
He related that he was medically discharged because of a 
respiratory problem and shoulder problem.  

Parenthetically, the Board notes that this statement is 
inconsistent with the record.  Specifically, the Physical 
Evaluation Board proceedings made no mention of a respiratory 
disorder, and that "right shoulder separation/dislocation" 
was the only disability noted at the time of discharge.

Nonetheless, the veteran reported symptoms of shortness of 
breath, which flared with physical activity and exposure to 
automobile exhaust, dust, etc. but without wheezing.  He 
reported some cough with occasional small amounts of green 
sputum.  A physical examination revealed that the chest was 
symmetric, excellent inspiratory effort and there were no 
wheezes, rhonchi, or rales heard on auscultation.  Airflow 
was normal and there was no evidence of bronchospastic 
disorder.  The examiner reflected that there was no cause 
elucidated for the veteran's symptom of shortness of breath.

With respect to a specific respiratory examination, the 
examiner reflected that the veteran had a mild cough with a 
little greenish sputum and that dust "maybe the 
precipitating cause for a chronic bronchial irritation."  
Although the examiner stated in the diagnosis section of the 
examination "cough, most likely secondary to some chronic 
bronchial irritation from dust exposure while in Iraq," upon 
review of a pulmonary function test, the examiner commented 
in a March 2006 addendum, that the test revealed near normal 
pulmonary function. 

Additionally, the Board notes that service connection is 
granted only for disability, not on the basis of 
symptomatology which may suggest the presence of an 
underlying disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

 In this case, the veteran has been diagnosed with "cough."  
Other treatment records revealed normal lung function.  A 
chronic cough is a clinical finding only and is not deemed to 
be a disability for which compensation is payable; rather, 
"cough" is a symptom.  In order to be granted service-
connection, there must be some underlying disability shown.  
As such, the claim for service-connection for a respiratory 
disorder, diagnosed as cough, must necessarily be denied.

The Board has considered the veteran's statements that his 
respiratory problems began while he was in active duty.  He 
contended at his February 2006 VA examination that his 
respiratory symptoms began during his deployment in Iraq.  He 
reported to the examiner that while in Iraq he was exposed to 
a lot of wind and dust. However, as noted above, cough is not 
a disorder for which service-connected can be granted.

Service Connection for Conjunctivitis, Claimed as Bilateral 
Eye Infections

The service treatment records reflect treatment for 
conjunctivitis. In an October 2003 treatment record, the 
veteran complained of eye redness and itching for more than 
two weeks. He was diagnosed with allergic conjunctivitis. He 
received subsequent treatment for eye 
complaints/conjunctivitis in March 2004, June 2004, and 
August 2004.  As such, the Board acknowledges the in-service 
treatment referable to conjunctivitis.  

Next, post-service evidence reflects complaints and treatment 
for conjunctivitis confirming the veteran's on-going eye 
treatment.  In a February 2006 VA examination, the veteran 
was diagnosed with conjunctival inflammation bilaterally. A 
March 2006 VA examination report additionally noted a 
diagnosis of chronic toxic/allergic conjunctivitis of each 
eye. 

The veteran has related on-going complaints of dry eyes and 
eye infections since service.  In this regard, the Board 
notes that he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Given that an eye disorder (conjunctivitis) was noted in 
service, and conjunctivitis has been documented following 
service, in addition to the veteran's statement that he has 
suffered from continuous eye problems since service, the 
Board finds entitlement to service connection for an eye 
disorder, claimed as bilateral eye infections and diagnosed 
as conjunctivitis is warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for an eye disorder, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With respect to the claim for a respiratory disorder, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in May 2005 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has 
obtained VA outpatient treatment records.  Additionally, a VA 
medical examination was undertaken in February 2006, which 
addressed the issue on appeal. 

Further, the veteran's service treatment records from his 
third period of active service (March 2003 until September 
2004) are not available.  In an effort to locate his 
treatment records, he submitted a listing of his last 
assignments of duty in June 2005.  The RO attempted to obtain 
his records from the units identified.  One responded that 
they did not possess records related to the veteran.  A 
follow-up attempt to the other unit went unanswered.  The RO 
then attempted to follow-up with telephone calls without 
success.  Therefore, the Board finds that the RO has made a 
reasonable attempt to obtain the veteran's records and no 
further development is needed.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for an eye disorder, claimed as bilateral 
eye infections is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


